Citation Nr: 0814738	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  03-07 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the right knee.

2.  Entitlement to a disability rating in excess of 10 
percent for the residual scar from a removal of a cyst from 
the right axilla.

3.  Entitlement to a compensable disability rating for the 
residual scar from a removal of a cyst from the left groin.

4.  Entitlement to service connection for right carpal tunnel 
syndrome, to include as secondary to the removal of a cyst 
from the right axilla.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to a disability rating in excess of 10 
percent for a psychiatric disorder diagnosed as generalized 
anxiety disorder.

7.  Entitlement to service connection for obstructive sleep 
apnea.

8.  Entitlement to an initial disability rating in excess of 
10 percent for right shoulder tendonitis.

9.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative spondylosis of the lumbosacral 
spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1978 
to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama dated June 2002, May 2006, and June 2006.  

The issues involving service connection for PTSD, carpal 
tunnel syndrome, and  sleep apnea, and those involving the 
rating of the veteran's scar of the left groin and his 
service-connected anxiety disorder, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  The veteran's service-connected arthritis of the right 
knee is manifested by:  full extension to 0 degrees, flexion 
to 130 degrees, tenderness to palpation, and x-ray evidence 
of arthritis.  There is no evidence of ankylosis, 
subluxation, or lateral instability.  

2.  The veteran reports being right handed. 

3.  The veteran's service-connected right shoulder disorder 
is manifested by:  full abduction to 180 degrees, with mild 
pain beyond 170 degrees; full flexion to 180 degrees; mild 
crepitus; and tenderness.  

4.  Prior to September 26, 2003, the veteran's lumbar spine 
disability was manifested by:  flexion to 90 degrees; 
extension to 25 degrees with pain; lateral flexion to 35 
degrees with pain, bilaterally; and lateral rotation to 40 
degrees with pain, bilaterally; no evidence of tenderness or 
muscle spasm; and normal x-ray examination findings.

5.  Thereafter, the veteran's service-connected lumbar spine 
disability is manifested by:  flexion to 80 degrees with mild 
pain; extension to 30 degrees; lateral flexion to 35 degrees, 
bilaterally; and lateral rotation to 30 degrees, bilaterally, 
all without associated pain.  There is no evidence of 
ankylosis, muscle spasm, listing of the spine or abnormal 
contour, current neurologic abnormalities, or a fractured 
vertebra.  

6.  The residual scar from a removal of a cyst from the right 
axilla is tender to the touch but does not exceed 12 square 
inches (77 sq. cm.).  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
arthritis of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, including 
§§ 4.7, 4.71a and Diagnostic Codes 5003, 5010, 5256, 5257, 
5260, 5261 (2007).

2.  The criteria for a disability rating in excess of 10 
percent rating for right shoulder tendonitis shoulder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 
C.F.R. § 4.71a, Diagnostic Codes 5024, 5201 ( 2007). 

3.  The criteria for a disability rating in excess of 10 
percent for degenerative spondylosis of the lumbosacral 
spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5295 
(effective prior to September 26, 2003);  Diagnostic Codes 
5237, 5242 (effective September 26, 2003).

4.  The criteria for a disability rating in excess of 10 
percent for  the residual scar from a removal of a cyst from 
the right axilla have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002);  38 C.F.R. Part 4, including §§ 4.7, 4.118, 
Diagnostic Codes 7805, 7819 (effective prior to August 30, 
2002) and Diagnostic Codes 7801, 7804, 7805, 7819 (effective 
after August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 

information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

The claims for higher disability ratings for right shoulder 
tendonitis and degenerative spondylosis of the lumbosacral 
spine involve the initial disability ratings granted upon a 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  
Accordingly, the requirements of VCAA have been met with 
respect to those claims.   

For the increased-compensation claims concerning the 
degenerative joint disease of the right knee and the history 
of cyst removal from the right axilla, § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a the veteran was not provided with pre-
adjudicatory notice of the criteria to substantiate his claim 
for higher ratings for the scar and his knee disability.  
However, he was provided with such notice in the January 2003 
Statement of the Case (SOC) and the June 2006 Supplemental 
Statement of the Case (SSOC).  The veteran's claims were then 
readjudicated in the June 2007 SSOC.  

The Board acknowledges that the VCAA letters sent to the 
veteran do not meet all of the requirements of Vazquez-Flores 
and are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.  The veteran 
was provided the necessary rating criteria as indicated above 
and his case was subsequently readjudicated in the 2007 SSOC.  
Accordingly, a reasonable person would be expected to 
understand what is required for increased ratings.  The 
veteran was accorded several VA Compensation and Pension 
examinations and provided multiple opportunities to present 
additional lay and medical evidence.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions, private medical records, VA 
medical treatment records; and VA examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claims below.  

II.  Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The issues involving the disability ratings assigned for the 
veteran's right shoulder disorder, and low back disorder 
involve the initial disability ratings assigned for those 
service-connected disabilities upon the award of service 
connection; the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim, to include the 
veteran's claims for increased ratings for his right knee and 
axilla scar disabilities, if distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

III.  Musculoskeletal Disabilities

A.  Right Knee

The veteran claims entitlement to a disability rating in 
excess of 10 percent for his service-connected right knee 
disorder.  The veteran's April 1995 separation examination 
report reveals a clinical evaluation that the veteran's lower 
extremities were "abnormal."  A notation of "bilateral 
knee pain. DJD [degenerative joint disease]," was indicated.  
However, actual x-ray evidence of arthritis of the knees was 
lacking until recently.

In March 2002, a VA joints examination of the veteran was 
conducted.  The veteran reported having stiffness and knee 
pain with prolonged standing. Range of motion testing of the 
right knee revealed extension to 0 degrees and flexion to 135 
degrees, with pain at the extreme range of flexion.  There 
was no evidence or swelling or instability of the knees.  
Mild tenderness of the knees was noted, but the veteran 
walked with a normal gait.  X-ray examination of both knees 
revealed normal findings.  A private x-ray examination report 
dated August 2002 also indicated a normal right knee with no 
abnormalities noted.  A private medical report dated May 2004 
indicated a diagnosis of osteoarthritis of the knees, 
although the supporting x-ray evidence is not referenced.  

In March 2006, the most recent VA examination of the veteran 
was conducted.  The veteran reported having right knee pain 
which was worse with prolonged walking or standing.  He also 
reported using an elastic knee brace.  Range of motion 
testing of the knees revealed full extension to 0 degrees, 
and flexion to 130 degrees.  The normal range of motion of 
the knees is extension to 0 degrees and flexion to 140 
degrees.  See, 38 C.F.R. § 4.71, Plate II (2007).  However, 
the examining physician indicated that 130 degrees of flexion 
appeared to be normal for this veteran because of limitation 
due to the veteran's obesity.  There was tenderness to 
palpation of both knees.  However, there was no evidence of 
swelling, effusion, ankylosis, subluxation, or instability of 
the right knee.  X-ray examination revealed the presence of 
arthritis.  The examining physician indicated that the 
veteran had mild functional impairment due to pain in the 
right knee.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected right knee disability.

The veteran's service-connected right knee disability was 
originally rated as 10 percent disabling for each knee under 
Diagnostic Code 5257 which contemplates recurrent subluxation 
or lateral instability of the knee.  A 10 percent rating 
contemplates slight impairment. A 20 percent rating is 
warranted for moderate impairment.  Finally, a 30 percent 
rating, the highest disability rating assignable under this 
Diagnostic Code, contemplates severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2007).  However, all of the 
medical evidence of record fails to show that the veteran has 
ever had any subluxation or instability of the right knee.  
Accordingly, the criteria for the assignment of a disability 
rating in excess of 10 percent for the right knee have not 
been met under that code.  Moreover, the RO changed the 
Diagnostic Code for the veteran's right knee disability in a 
June 2006 rating decision to Diagnostic Code 5010-5260.

Diagnostic Code 5010 is used to rate disabilities due to 
traumatic arthritis and requires that they be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2007).   Diagnostic Code 5003, degenerative arthritis, 
requires rating under limitation of motion of the affected 
joints, if such would result in a compensable disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is assigned for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007).  

Disability ratings in excess of 10 percent may be assigned 
for limitation of extension of the leg (knee) as rated under 
Diagnostic Code 5261.  A 10 percent rating contemplates 
extension limited to 10 degrees. A 20 percent disability 
rating contemplates limitation of extension to 15 degrees. A 
30 percent rating is warranted for limitation of extension to 
20 degrees. A 40 percent rating contemplates limitation of 
extension to 30 degrees. A 50 percent rating, the highest 
rating assignable, contemplates limitation of extension to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).  As 
noted above, the normal range of motion of the knee is 
extension to 0 degrees and flexion is to 140 degrees. 38 
C.F.R. § 4.71, Plate II.  The preponderance of the evidence 
is against the assignment of a rating in excess of 10 percent 
for the right knee disability under this Diagnostic Code 
because the evidence of record reveals that the veteran has 
normal extension of the right knee to 0 degrees with mild, if 
any, limitation resulting from pain on motion of extension.

Disability ratings in excess of 10 percent may also be 
assigned for limitation of flexion of the leg (knee) as rated 
under Diagnostic Code 5260.  A 10 percent rating contemplates 
flexion limited to 45 degrees.  A 20 percent disability 
rating contemplates flexion limited to 30 degrees.  A 30 
percent rating is warranted for  flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).  
The evidence of record reveals that the veteran's right knee 
flexion is limited to 130 degrees which the examiner 
indicated was a normal range of motion of the knee for this 
veteran based on his obesity.  There is no evidence of any 
limitation of flexion of the right knee which would warrant 
the assignment of a disability rating in excess of 10 percent 
for the right knee, even taking into account the pain on 
motion experienced by the veteran.  

Disability ratings in excess of 10 percent for knee 
disabilities are also assignable under Diagnostic Code 5256.  
Disability ratings from 30 to 60 percent may be assigned 
under Diagnostic Code 5256 for ankylosis of the knee. 38 
C.F.R. § 4.71a, Diagnostic Code 5256 (2007).  However, there 
is no medical evidence of record showing that the veteran has 
ankylosis of the knee, so assignment of a disability rating 
in excess of 10 percent under this Diagnostic Code is not 
warranted.

The Board has also considered whether the veteran may be 
provided a separate rating for arthritis of the right knee.  
The VA's Office of the General Counsel provided additional 
guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under Diagnostic Code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).  In the present 
case, the veteran does not meet the criteria for the 
assignment of separate, compensable disability ratings for 
both arthritis of the right knee and instability of the right 
knee.   

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected right knee disability.  The 
evidence of record reveals that the veteran has arthritis of 
the right knee confirmed by x-ray.  However, despite his 
complaints of pain, he has an essentially normal range of 
motion with no evidence of swelling or insatiability of the 
knee.  Accordingly, an increased rating must be denied.  



B.  Right Shoulder

The veteran claims entitlement to an initial disability 
rating in excess of 10 percent for service-connected right 
shoulder tendonitis.  On the veteran's April 1995 separation 
examination report he indicated that he was right handed.  

On VA examination in March 2002, the right shoulder 
demonstrated flexion to 180 degrees and the examination 
report indicated that abduction, internal rotation and 
external rotation were to 90 degrees.  It is noted that the 
normal ranges of motion for internal and external rotation 
are to 90 degrees and for forward flexion and abduction to 
180 degrees.  38 C.F.R. § 4.71, Plate I.  While the 
examination report seemed to indicate that shoulder abduction 
was to 90 degrees, this reading does not conform to any of 
the other evidence of record, which all show normal 
abduction.  Accordingly, the Board finds that there was a 
reporting error in the examination report and a higher staged 
rating is not warranted.  This is further supported by the 
fact that no diagnosis of a right shoulder disability was 
provided by the examiner.  

An August 2003 private x-ray report reveals that the veteran 
indicated a history of injury to the right shoulder.  
However, x-ray examination revealed the right shoulder to be 
normal.  

In April 2004, a private examiner noted that the veteran had 
full range of motion in the shoulder with no muscular 
atrophy.  

In July 2005, the veteran reported that he had developed 
right shoulder pain and popping with movement.  The pain was 
worse when using the arm overhead.  He denied any pain with 
the use of the arm below horizontal.  The shoulder was tender 
in the subacromial space.  There was some pain with 
impingement and Hawkins maneuver.  Radiographs were 
unremarkable.  The diagnosis was right shoulder rotator cuff 
tendonitis.  The veteran did not feel that the pain was 
severe enough o warrant an injection, MRI and definitely not 
surgery.

In March 2006, a VA examination of the veteran was conducted.  
Physical examination of the right shoulder revealed anterior 
tenderness and mild crepitus.  Range of motion testing 
revealed full abduction to 180 degrees, with mild pain beyond 
170 degrees; and full flexion to 180 degrees.  The diagnosis 
was right shoulder tendonitis with minimal to mild functional 
impairment due to pain.  Joint function is additionally 
limited by pain, fatigue, and weakness secondary to 
repetitive use and flare-ups and at that time functional loss 
is estimated as mild to moderate.  

Review of the other medical evidence of record reveals 
treatment for general complaints of joint pain, with little 
reflection of functional impairment resulting from the right 
shoulder disability.  

The veteran's service-connected right shoulder disability is 
presently rated at 10 under Diagnostic Code 5024 for 
tenosynovitis, which instructs to rate the disability for 
limitation of motion of the affected part as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2007).  
As noted above, Diagnostic Code 5003, degenerative arthritis, 
requires rating under limitation of motion of the affected 
joints, if such would result in a compensable disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is assigned for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007).

As noted above, the medical evidence of record establishes 
that the veteran is right handed.  Accordingly, the 
disability rating assigned for his right shoulder disability 
involves rating the major extremity.  Limitation of motion of 
the arm (shoulder) is rated under Diagnostic Code 5201.  A 20 
percent rating contemplates limitation of motion of the major 
arm to shoulder level (90 degrees).  A 30 percent rating 
contemplates limitation of motion of the major arm to midway 
between the side and shoulder level (45 degrees).  A 40 
percent rating, the highest rating assignable under this 
Diagnostic Code, contemplates limitation of motion of the 
major extremity to 25 degrees from the side.  38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2007).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected right shoulder disability. The 
medical evidence of record clearly shows that his flexion is 
normal and abduction is limited to 170 degrees by mild pain.  
This does not even approximate being at shoulder level to 
meet the criteria for a 20 percent rating.  Likewise, while 
the Board acknowledges that the veteran is impaired due to 
the inability to engage in prolonged or overhead use of the 
arm and shoulder and a VA examiner has estimated that 
additional functional impairment due to pain, fatigue, and 
weakness secondary to repetitive use and flare-ups would 
represent mild to moderate disability, this does not show 
that the criteria for a 20 percent evaluation based on 
limitation of motion of the arm to shoulder level are met.  
There is no evidence that the veteran's range of motion of 
the left shoulder, even on repetitive use or flare-ups, is 
limited to a degree that would warrant the assignment of a 
disability rating in excess of 10 percent.  Accordingly, the 
range of motion findings and the estimate of mild to moderate 
functional impairment on repetitive use support the current 
10 percent rating assigned but do not more nearly approximate 
a 20 percent rating, which requires limitation of motion to 
shoulder level.  Accordingly, an increased rating must be 
denied. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Board has considered the veteran's shoulder disability 
under other appropriate Diagnostic Codes.  However, there is 
no evidence of: ankylosis, dislocation, nonunion, malunion, 
or flail joint of the right shoulder.  As such, disability 
ratings in excess of 10 percent are also not warranted. 38 
C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2006).

C.  Lumbosacral Spine

The veteran claims entitlement to an initial disability 
rating in excess of 10 percent for his service-connected 
lumbosacral spine disorder.  The veteran's April 1995 
separation examination report indicates that he had 
complaints of low back pain but full range of motion.  

In March 2002 a VA examination of the veteran was conducted.  
Range of motion testing of the lumbosacral spine revealed:  
flexion to 90 degrees; extension to 25 degrees with pain; 
lateral flexion to 35 degrees with pain, bilaterally; and 
lateral rotation to 40 degrees with pain, bilaterally.  There 
was no evidence of tenderness or muscle spasm.  X-ray 
examination revealed normal findings.  

A private orthopedic treatment record dated August 2002 
reveals that the veteran had complaints of low back pain.  
Physical examination of the lumbar spine revealed "adequate 
range of motion," with some tenderness at L5-S1 but no 
evidence of muscle spasm.  The diagnosis was "mild low back 
pain, consistent mainly by history of a mild lumbosacral 
strain pattern."  

In March 2006, the most recent VA examination of the veteran 
was conducted.  The veteran reported low back pain which was 
aggravated by long periods of sitting, or with lifting heavy 
objects.  Physical examination of the lumbar spine revealed 
mild tenderness but no muscle spasm.  Range of motion testing 
of the lumbosacral spine revealed:  flexion to 80 degrees 
with mild pain and extension to 30 degrees, lateral flexion 
to 35 degrees, bilaterally, and lateral rotation to 30 
degrees, bilaterally, without associated pain.  Straight leg 
testing was negative and there was no evidence of disc 
involvement or radiculopathy.  X-ray examination revealed the 
presence of arthritic changes at L4-L5 and L5-S1.  The 
diagnosis was degenerative spondylosis of the lumbosacral 
spine with mild functional loss.  Joint function was 
additionally limited by pain, fatigue, and weakness secondary 
to repetitive use and flare-ups, and at that time functional 
loss was estimated as mild to moderate.  

Service connection for degenerative spondylosis of the 
lumbosacral spine was granted at a 10 percent disability 
rating effective from October 17, 2001.

During the period of time covered by this appeal the 
regulations for rating disabilities of the spine were revised 
effective September 23, 2002, and effective September 26, 
2003. See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 
51454 (Aug. 27, 2003).  The regulations for intervertebral 
disc syndrome under Diagnostic Code 5293 that became 
effective on September 23, 2002, contained notes addressing 
the definition of incapacitating episodes and addressing 
rating procedure when intervertebral disc syndrome is present 
in more than one spinal segment. These notes were omitted 
when the criteria for intervertebral disc syndrome were 
reclassified as Diagnostic Code 5243, effective on September 
26, 2003. This omission was apparently inadvertent and was 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004).  
The correction was made effective from September 26, 2003.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied. VAOPGCPREC 3-2000 (April 
10, 2000).

The veteran's lumbosacral disability was initially rated 
under Diagnostic Code 5295.  The Rating Schedule, prior to 
September 26, 2003, provided ratings for limitation of motion 
of the lumbar spine when limitation was slight (10 percent), 
moderate (20 percent), or severe (40 percent). 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (effective before September 26, 
2003).  For lumbosacral strain, ratings were provided when 
there was evidence of characteristic pain on motion (10 
percent), muscle spasm on extreme forward bending with loss 
of lateral spine motion, unilateral, in a standing position 
(20 percent), or listing of the whole spine to the opposite 
side with a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent). 38 C.F.R. § 
4.71, Diagnostic Code 5295 (effective before September 26, 
2003).

The prior rating schedule also provided for disability 
ratings up to 60 percent for intervertebral disc syndrome 
under Diagnostic Code 5293 and up to 100 percent for 
residuals of a fractured vertebra with spinal cord 
involvement rendering the veteran bedridden or requiring long 
leg braces; or for complete bony fixation (ankylosis) of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5293 (effective before September 26, 2003).

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified Diagnostic Code 
for lumbosacral strain is 5237.  Diagnostic Code 5242 is the 
new Diagnostic Code for arthritis of the spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (effective from September 26, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

For unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent); and

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2007).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2007).

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2007).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability. 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2006).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. In the present case there 
is no evidence of intervertebral disc syndrome so rating 
pursuant to Code 5293 (2001) or Code 5243, the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (2007), is not appropriate.  

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected lumbar spine disorder.  When 
considered under the old rating criteria, there is no 
evidence of muscle spasm, listing of the spine, or moderate 
limitation of motion of the spine.  While five degrees of 
motion was lost on extension due to pain in March 2002, all 
other ranges of motion were normal.  While there were no 
specific measures of the normal range of motion of the lumbar 
spine included in the old regulations used to evaluate 
disabilities of the spine, range of motion measurements were 
added with the September 2003 change in regulations.  See 
Plate V, 38 C.F.R. § 4.71a (2007). While the substantive 
change in regulations from September 2003 cannot be used to 
evaluate the veteran's level of disability prior to the 
change, the range of motion measurements from Plate V are 
instructive in understanding the given range of motion 
measurements and how they relate to the terms used in the 
earlier rating criteria-"slight", "moderate", or "severe."  
Here, a loss of only five degrees of extension due to pain 
more nearly approximates slight limitation of motion pursuant 
to Diagnostic Code 5292.  In March 2006, a small amount of 
limitation of motion was noted on flexion (due to pain), 
however, the other ranges of motion were within normal 
limits.  

The veteran's mild limitations of motion as demonstrated by 
the examinations do not more nearly approximate a moderate 
rating pursuant to the old Diagnostic Code 5292 nor are the 
requirements for a higher rating met under the new criteria.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but less than 60 degrees is not shown as the veteran 
has greater flexion to 80 degrees with pain.  Nor does the 
evidence show combined range of motion of the thoracolumbar 
spine not greater than 120 degrees or muscle spasms or 
guarding that resulted in an abnormal gait or abnormal spinal 
contour.  In sum, the medical evidence of record simply does 
not show findings that would warrant the assignment of a 
disability rating in excess of 10 percent under the old or 
new criteria.  Accordingly, the claim must be denied.  

D.  DeLuca Consideration

The Board is required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The appellant's complaints of discomfort and pain 
have been considered and have been taken into account in the 
disability ratings assigned.  The Board has considered the 
veteran's claim for an increased rating under all appropriate 
diagnostic codes.  Although the Board is required to consider 
the effect of pain when making a rating determination, which 
has been done in this case, it is important to emphasize that 
the rating schedule does not provide a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

IV.  Scar of Right Axilla

Service connection is in effect for a residual scar from the 
removal  of a cyst from the right axilla (armpit) area at a 
10 percent disability rating effective October 17, 2001.  
Prior to that date, the disability was assigned a 
noncompensable disability rating.  The veteran has generally 
asserted by this appeal that he warrants a disability rating 
in excess of 10 percent for this disability. 

The veteran's scar is rated at a 10 percent disability rating 
under Diagnostic Code 7804 for superficial scar, which is 
painful on examination. 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2007).  

In general, scars are rated under 38 C.F.R. § 4.118, DCs 7800 
through 7805.  The veteran is entitled to be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is a change in the regulation, the Board should 
apply the amended regulation to rate the veteran's disability 
for periods from and after the effective date of the 
amendment.  The Board should apply the prior version of the 
regulation to rate the veteran's disability for any period.  
See VAOPGCPREC 3-2000.

Under DC 7803, as in effect prior to August 30, 2002, a 10 
percent maximum rating was assigned for scars that are poorly 
nourished, with repeated ulceration.  Under DC 7804, as in 
effect prior to August 30, 2002, a 10 percent maximum 
evaluation was assigned for scars that are tender and painful 
on objective demonstration.  Under DC 7805, as in effect 
prior to August 30, 2002, scars could be rated on limitation 
on function of the part affected.  38 C.F.R. § 4.118.

The criteria for rating skin disabilities were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002) and corrections in 67 Fed. Reg. 58448- 58449 
(Sept. 16, 2002).  The record shows that the RO considered 
the claim under both the old and the revised regulations.

Under both the old and new versions, DC 7805 provides that 
scars are rated based on the limitation of function of the 
part affected. 38 C.F.R. § 4.118, DC 7805.  

Currently, Diagnostic Code 7801 pertains to scars, other than 
head, face, or neck, that are deep or that cause limited 
motion.  Area or areas exceeding 144 square inches (929 sq. 
cm.) warrant a 40 percent rating.  Area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating.  
Area or areas exceeding 12 square inches (77 sq. cm.) warrant 
a 20 percent rating, and an area or areas exceeding 6 square 
inches (39 sq. cm.) warrant a 10 percent rating.  As the 
service-connected scar is currently rated as 10 percent 
disabling, an increased rating is only available under this 
Code as Diagnostic Codes 7802 to 7804 all provide a maximum 
rating of 10 percent.  

Upon VA examination in March 2002, a four (4) inch long by .5 
inch scar was noted in the right axillary region from where 
the cyst was removed.  No other findings were noted and the 
diagnosis was status post cyst removal from right axilla.  

In March 2006, a VA examination of the veteran was conducted.  
Physical examination revealed a 2-inch oblique scar in the 
right axillary region which was slightly deep and tender to 
touch.  It was noted that the scar may be somewhat adherent 
to the underlying tissue since the veteran described a 
pulling sensation and the scar appeared somewhat deep.  There 
was no evidence of any ulceration of the scar.  Prior to 
this, the medical evidence of record revealed the presence of 
the scar, but did not indicate that it was tender.  There is 
no medical evidence of record showing that this scar is 
unstable or results in limitation of function.  

The preponderance of the evidence is against the veteran's 
claim for an increased disability rating for his right 
axillary scar.  Specifically, the veteran is receiving a 10 
percent disability rating for the scar because it is tender.  
There is absolutely no evidence showing any limitation of 
function and the veteran is already receiving the maximum 
rating available under the old versions of Codes 7803 to 7804 
and the new versions of Codes 7802 to 7804.  In addition, the 
size of the scar as measured at either VA examination does 
not meet even the criteria for a 10 percent evaluation, let 
alone the higher ratings, under the provisions of Diagnostic 
Code 7801 as in effect today.  Accordingly, an increased 
rating must be denied for the service connected scar under 
both the old and the new regulations.

V.  Conclusion

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of disability 
ratings in excess of those indicated above, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

A disability rating in excess of 10 percent for arthritis of 
the right knee is denied.

A disability rating in excess of 10 percent for the residual 
scar from a removal of a cyst from the right axilla is 
denied.

A disability rating in excess of 10 percent for right 
shoulder tendonitis is denied.  

A disability rating in excess of 10 percent for degenerative 
spondylosis of the lumbosacral spine is denied.  


REMAND

The remaining issues on appeal require remand for additional 
development.  

With respect to the claim for an increased rating for the 
veteran's service-connected psychiatric disability, anxiety 
disorder, there are recent treatment records which reveal 
that the veteran had to change jobs due to stress.  This 
might show an increase in the severity of the veteran's 
service-connected disability and another VA examination is 
required.

With respect to the claim for service connection for PTSD, 
there are recent VA treatment records showing this diagnosis.  
A remand for examination and explanation of the diagnosis of 
PTSD in light of a complete absence of any stressor is 
required.  

With respect to the claim for carpal tunnel syndrome, it is 
noted that the RO originally denied service connection for 
the disability in a rating decision of September 1998 on the 
grounds that the claim was not well grounded.  However, the 
enactment of the Veterans Claims Assistance Act, in 
particular Sec. 7(b), allowed a claimant or the Secretary to 
order readjudication if the prior denial became final during 
the period beginning on July 14, 1999, and ending on the date 
of the enactment of the VCAA and the denial was on the basis 
that the claim was not well grounded.  See VAOPGCPREC 3-2001 
(Jan. 22, 2001).  As the veteran's September 1998 rating 
decision denying the claim fell within these parameters, new 
and material evidence was not required to reopen the claim.  

Remand of the carpal tunnel issue is required to see if the 
disorder is related to service.  The same is true with 
respect to the veteran's claim for service connection for 
sleep apnea.  

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  In that regard, the Board 
notes that there is insufficient evidence of record to rate 
the veteran's groin scar.

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from June 21, 2007, to the present.

Accordingly, the case is REMANDED for the following action:

1.  Request a complete copy of the 
veteran's current VA medical treatment 
records for the period of time from 
June 21, 2007, to the present.  

2.  The veteran should be accorded the 
appropriate examination for skin 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of a residual scar from a 
removal of a cyst from the left groin.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner is requested to 
indicate the size of the scar and if it is 
tender, painful, superficial, unstable, or 
limits function.  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

3.  The veteran should be accorded the 
appropriate examination for carpal tunnel 
syndrome.  The report of examination 
should include a detailed account of all 
manifestations of carpal tunnel syndrome 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

The examiner is informed that the 
veteran separated from service in 
1995.  VA medical evidence reveals a 
diagnosis of carpal tunnel syndrome 
in 1997.  The veteran reports that he 
engaged in a lot of typing during 
recruiter duty while on active 
service.  The examiner is requested 
to offer an opinion, if possible, as 
to the etiology of the veteran's 
carpal tunnel syndrome.  
Specifically, indicate whether it is 
at least as likely as not (50%) that 
the current carpal tunnel syndrome is 
related to, or caused by, the 
veteran's typing during active 
service or any other aspect of 
service?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

4.  The veteran should be accorded a VA 
psychiatric examination with consideration 
of the criteria for post-traumatic stress 
disorder.  The examination report should 
include a detailed account of all 
pathology found to be present.  If a 
diagnosis of post-traumatic stress 
disorder is appropriate, the examiner 
should specify the verified "stressors" 
that caused the disorder and the evidence 
upon which they relied to establish the 
existence of the stressor(s).  It should 
also be described which stressor(s) the 
veteran reexperiences and how he 
reexperiences them.  The examiner is 
requested answer these questions:

Does the veteran have PTSD?

Review the VA psychiatric 
treatment records and comment on 
the propriety of the diagnoses of 
PTSD in light of the absence of a 
verified stressor.  

The report of examination should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including psychological testing 
are to be accomplished.  The diagnosis 
should be in accordance with the American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. 
rev., 1994).  The entire claims folder and 
a copy of this remand must be made 
available to and reviewed by the examiners 
prior to the examination.

5.  In conjunction with the above 
psychiatric examination, the examiner is 
also requested to include a detailed 
account of all manifestations of the 
service-connected anxiety disorder found 
to be present.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The examiner 
should indicate the degree of social and 
industrial impairment caused by the 
service-connected anxiety disorder.  The 
examiner should state whether any symptoms 
are attributable to co-existing 
psychiatric disabilities and if so 
disassociate the symptoms from those 
attributable solely to PTSD.  If this is 
not possible, the examiner should so 
state.  The examiner should assign a 
numerical code under the Global Assessment 
of Functioning Scale (GAF).  It is 
imperative that the physicians include a 
definition of the numerical code assigned.  
Thurber v. Brown, 5 Vet. App. 119 (1993).  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

6.  The veteran should be accorded the 
appropriate examination for sleep apnea.  
The report of examination should include a 
detailed account of all manifestations of 
the disorder found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The examiner is requested to offer an 
opinion, if possible, as to the 
etiology of the veteran's sleep 
apnea.  Specifically indicate whether 
it is at least as likely as not (50%) 
that the veteran's sleep apnea is 
related to service or his tonsil 
difficulties treated during service?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

7.  After the development requested 
above has been completed, the RO should 
again review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
attorney should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


